NO. 07-06-0074-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   JULY 24, 2006
                          ______________________________

                                MARIA DIAZ, APPELLANT

                                             V.

                        SOUTHWEST AIRLINES CO., APPELLEE
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                  NO. 92,456-B; HONORABLE JOHN BOARD, JUDGE
                        _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Maria Diaz perfected an appeal from a summary judgment in favor of appellee

Southwest Airlines Co. in her negligence suit against it. The parties have filed an agreed

motion asserting they have entered a settlement agreement. The motion requests this

court set aside the trial court’s judgment without regard to the merits and remand the case

to the trial court for rendition of a judgment in accordance with the parties’ agreement. This

disposition is authorized by Rules of Appellate Procedure 42.1(a)(2)(B) and 43.2(d).

Finding the motion complies with the requirements of Rules 6.6 and 42.1(a), we vacate the
judgment of the trial court and remand for rendition of judgment in conformity with the

parties’ agreement.


      Having disposed of this appeal at the parties’ express request, we will not entertain

a motion for rehearing and our mandate shall issue forthwith.




                                         Per Curiam




                                            2